Citation Nr: 1104419	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  09-08 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Whether clear and unmistakable error (CUE) was committed in a 
June 2006 rating decision which assigned an initial 
noncompensable rating for residuals of a shrapnel injury to the 
right leg.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1977 to March 1980.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision of the RO in Detroit, 
Michigan, which determined that no CUE had been committed in a 
June 2006 rating decision which had assigned an initial 
noncompensable rating for residuals of a shrapnel injury to the 
right leg.  


FINDINGS OF FACT

1.  The Veteran was informed of the June 2006 rating decision and 
provided with notice of his appellate rights in June 2006.

2.  The Veteran did not respond within one year of the June 2006 
notification.

3.  The correct facts were before the RO, and the RO applied the 
correct statutory and regulatory provisions extant, at the time 
of the June 2006 rating decision.


CONCLUSION OF LAW

CUE was not committed in the June 2006 rating decision that 
assigned an initial noncompensable rating for residuals of a 
shrapnel injury to the right leg.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2010); 38 C.F.R. § 3.105 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Clear and Unmistakable Error

The Veteran brought an original claim for service connection in 
December 2005.  The RO granted service connection for residuals 
of a shrapnel injury in a June 2006 rating decision, finding that 
the disability resulted in a slight muscle disability of Muscle 
Group XII.  The RO assigned a noncompensable rating under 
Diagnostic Code 5312.  See 38 C.F.R. § 4.73 (2006).  The Veteran 
was notified of the decision and provided notice of his 
procedural and appellate rights in June 2006.  The Veteran did 
not respond within one year of the notice and does not contend 
that he filed a response to that rating decision within one year 
of the notice.  The June 2006 rating decision is final.  See 
38 U.S.C.A. §§ 7104, 7015 (West 2002).  

The 2006 rating decision is not subject to revision on the same 
factual basis except by a duly constituted appellate authority or 
except as provided in 38 C.F.R. § 3.105.  In Russell v. Principi, 
3 Vet. App. 310, 313-14 (1992), the United States Court of 
Appeals for Veterans Claims (Court) offered a three-pronged test 
to determine whether CUE was present in a prior final 
determination: (1) either the correct facts, as they were known 
at the time, were not before the adjudicator or the statutory or 
regulatory provisions in existence at that time were incorrectly 
applied; (2) the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the outcome 
at the time of the prior determination; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  The 
Court has further stated that:

Clear and unmistakable error is a very specific and rare 
kind of 'error.'  It is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error . . . .  If a claimant-
appellant wishes to reasonably raise clear and unmistakable 
error there must be some degree of specificity as to what 
the alleged error is and, unless it is the kind of error . 
. . that, if true, would be clear and unmistakable error on 
its face, persuasive reasons must be given as to why the 
result would have been manifestly different but for the 
alleged error.  It must be remembered that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
clear and unmistakable error claim is undoubtedly a 
collateral attack, the presumption is even stronger.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on 
reconsideration, 6 Vet. App. 162, 163 (1994); see also Bustos v. 
West, 179 F.3d 1378, 1380 (Fed. Cir. 1999) (expressly adopting 
the "manifestly changed the outcome" language in Russell, 
supra), cert. denied, 528 U.S. 967, 145 L. Ed. 2d 315, 120 S. Ct. 
405 (1999).

Simply claiming CUE on the basis that the previous adjudication 
had improperly weighed and evaluated the evidence can never 
satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 
44; see also Russell, supra.  Similarly, the Court has rejected 
as being too broad general and unspecified allegations of error 
based on the failure to follow regulations, failure to give due 
process, failure to accord benefit of the doubt, failure of duty 
to assist, and any other general, non-specific claim of 
"error."  See Fugo, 6 Vet. App. at 44.  If a claimant wishes to 
reasonably raise a CUE claim, there must be some degree of 
specificity as to what the alleged error is and, unless it is the 
kind of error that if true would be CUE on its face, the claimant 
also must give persuasive reasons as to why the result of the 
prior determination would have been manifestly different but for 
the alleged error.  Id.  There is a presumption of validity to 
otherwise final decisions, and the presumption is even stronger 
where the decision is being collaterally attacked as in a CUE 
claim.  Id.

The determination regarding CUE must be made based on the record 
and the law that existed at the time the decision was made.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Evidence that was 
not of record at the time of the decision cannot be used to 
determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 
(1993).

In the current appeal, the Veteran contends that the June 2006 
rating decision contains clear and unmistakable error in three 
ways.  The Veteran identifies as error the RO's finding that the 
muscle disability resulting from residuals of a shrapnel injury 
of the right leg was slight in nature.  The Veteran's June 2008 
motion for revision relies on 38 C.F.R. § 4.56 (2006) to argue 
that the evidence showed a moderate disability in that the May 
2006 VA examination report demonstrated retained foreign bodies, 
restriction in walking and a lowered threshold of fatigue with 
pain.  

Second, the Veteran's March 2009 VA Form 9 argues that the 
original decision failed to apply the rule of DeLuca.  The case 
of DeLuca v. Brown indicates that 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness causing 
additional disability beyond that reflected on range of motion 
measurements.  8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened movement, 
excess fatigability and incoordination.  

Third, the Veteran argues a failure to apply 38 C.F.R. § 4.59, 
concerning painful motion.  This regulation states that painful 
motion is an important factor in rating any form of arthritis and 
the intent of the ratings schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury as 
entitled to at least the minimum compensable rating for the 
joint.  See 38 C.F.R. § 4.59 (2006).  Each of these arguments 
relies on 38 C.F.R. § 4.7, which provides that when there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.

The record as it was at the time of the June 2006 rating decision 
consisted entirely of the Veteran's service treatment records and 
a May 2006 VA examination report.  There are no other accounts of 
the present severity of the disability at the time of the June 
2006 rating decision.  

The Board will consider first the alleged error to assign a 
higher rating under Diagnostic Code 5312, for an injury to Muscle 
Group XII.  The criteria for the evaluation of a muscle injury 
are set forth in 38 C.F.R. § 4.56 (2006).  The criteria consist 
of the type of injury, the history and complaints, and the 
objective findings.  For VA purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 4.56(c) 
(2006).  A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b) (2006).  

"Slight" disability of muscles results from a simple wound of 
muscle without debridement or infection.  There is service 
department record of superficial wound with brief treatment and 
return to duty, and of healing with good functional results.  
There are no cardinal signs or symptoms of muscle disability, 
minimal scar, and no evidence of fascial defect, atrophy, or 
impaired tonus.  There is no impairment of function or metallic 
fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).

The type of injury associated with a moderate muscle disability 
is described as being from a through-and-through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  History should include evidence of in- service 
treatment for the wound, as well as a record of consistent 
complaints of symptoms of muscle wounds, particularly lower 
threshold of fatigue after average use, affecting the particular 
functions controlled by the injured muscles.  Objective findings 
should include small or linear entrance and (if present) exit 
scars, indicating short track of missile through muscle tissue, 
and some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of fatigue 
when compared to the sound side.  38 C.F.R. § 4.56(d)(2) (2006).

The Veteran and his representative argue that there was evidence 
of lowered threshold of fatigue, pain and other cardinal symptoms 
of muscle injury, so as to justify a "moderate" muscle injury 
finding.  The February 2008 motion for revision based on CUE 
states that the evidence showed retained foreign bodies and that 
the Veteran complained of restriction when walking and 
"displayed a lowered threshold of fatigue [with] pain."  The 
May 2006 VA examination report, on which the Veteran relies, does 
not show this.  The regulation requires that objective evidence 
of such cardinal symptoms, yet the May 2006 report presents these 
only as the Veteran's subjective report.  Indeed, most of his 
complaints occur in a section titled "Subjective."  There is no 
objective finding of lowered threshold of fatigue or pain.  The 
regulation requires that the lowered threshold of fatigue be a 
part of the objective findings.  The remaining indicia of 
moderate muscle injury, small or linear entrance and (if present) 
exit scars, indicating short track of missile through muscle 
tissue, and some loss of deep fascia or muscle substance or 
impairment of muscle tonus, were not mentioned or discussed.  The 
wound site was noted to be on the distal fibula, about 10 cm 
above the lateral malleolus.  A small entrance scar was present.  
The record reveals subjective complaints and only one objective 
finding of the listed indicia of a "moderate" muscle injury.  
There are retained foreign bodies, which could not be felt on 
clinical examination.  Retained foreign bodies are not a part of 
the criteria for a "slight" muscle injury.  Thus, two criteria 
for a moderate rating were met.  

Against these two criteria, all of the remaining criteria were in 
favor of a "slight" rating.  The lower extremities were both 
about 25 cm in circumference at a level of 10 cm above the 
lateral malleolus.  There were no findings of loss of deep fascia 
or muscle substance or of impairment of muscle tonus.  There was 
no reported history of osteomyelitis or surgery, no flare-ups and 
no use of a crutch, brace or corrected shoe.  Range of motion was 
preserved in all directions at the ankle level.  The Veteran had 
limited treatment during service, with a period of limited 
activity, followed by a return to full duty.  There was no 
permanent profile assigned.  The injury also occurred during 
basic training, yet the Veteran completed his full tour without 
further complication.  The Board finds that there was evidence in 
support of a "slight" muscle injury finding as well as evidence 
in support of a "moderate" finding, in that the Veteran had 
retained foreign bodies.  The RO weighed the evidence, both for 
and against, and concluded that the evidence approximated the 
criteria for a "slight" muscle injury.  No clear and 
unmistakable error was committed by the RO.  

In an addition to the argument above, the Veteran cites to 
38 C.F.R. § 4.7 in his Form 9, to argue that, when the evidence 
regarding disability is evenly split between two ratings, the 
higher rating is to be assigned.  In this case, the RO found that 
the evidence was not evenly split between two ratings, but found 
that it supported a "slight" disability.  Thus, there is no 
violation of 38 C.F.R. § 4.7.  

The Board now turns to the Veteran's second contention-that the 
RO failed to apply the rule of DeLuca v. Brown.  The Veteran's 
disability rating was not assigned based on range of motion 
limitations.  The May 2006 VA examination report includes range 
of motion of the ankle, which was noted to be preserved in all 
directions.  At that time, there was no indication of knee 
involvement.  To the extent that the May 2009 representative's 
statement mentions that the Veteran was subsequently awarded a 
compensable rating based on a more thorough examination, 
consideration of the Veteran's later rating is not permitted.  
Only evidence of record at the time of the June 2006 rating 
decision may be considered.  See Damrel.  Furthermore, to any 
implicit argument that the May 2006 VA examination was inadequate 
in measuring range of motion, such an argument is directed at a 
failure in the duty to assist.  Such arguments fail as a matter 
of law.  See Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  
The evidence of record did not show additional functional 
limitation of the right lower extremity on testing beyond that 
revealed in range of motion testing.  In light of objective 
evidence showing that there was no evidence of additional 
functional limitation, the Board cannot find that the DeLuca 
criteria were clearly and unmistakably met.  The Board concludes 
that CUE was not committed in not awarding a compensable rating 
based on the rule of DeLuca.  

The Board will now consider the Veteran's third and final CUE 
contention, that the RO failed to properly apply 38 C.F.R. 
§ 4.59.  The May 2006 VA examination report indicates that the 
Veteran has arthritis of both knees, not just in the right.  The 
Veteran attributed the arthritis to tiling work.  The examiner 
noted the arthritis was not related to the shrapnel injury.  The 
RO did not discuss arthritis of the knees in the June 2006 rating 
decision and did not assign a Diagnostic Code pertaining to 
arthritis.  Given the only medical report of record indicated 
that the arthritis was not a part of the service-connected 
disability, failure to consider a regulation which rates 
arthritis was not error.  The RO applied the Diagnostic Code most 
closely related to the disability, which does not require 
application of 38 C.F.R. § 4.59.  As the arthritis was not a part 
of the service-connected disability, the Board concludes that a 
Diagnostic Code for arthritis would not be appropriate to rate a 
muscle injury disability.  The Board finds that the RO's failure 
to apply a Diagnostic Code pertaining to arthritis and failure to 
apply the regulations governing arthritis ratings was not error.  
The Board concludes that revision of the June 2006 rating 
decision is not warranted on these grounds.

Based on this evidentiary posture, the Board finds that the clear 
and unmistakable error was not committed in the June 2006 rating 
action's assignment of a noncompensable evaluation for the 
service-connected residuals of a shrapnel injury to the right 
leg.  The May 2006 VA examination report did not contain 
objective reports of the cardinal symptoms of muscle injury.  The 
rule of DeLuca was properly applied.  The painful motion rule was 
also properly applied.  Such disagreement does not meet the 
standards of CUE.  See Fugo.  Accordingly, the Board must deny 
the Veteran's motion for revision of the June 2006 rating 
decision based on CUE.  See 38 C.F.R. § 3.105.

II. Veterans Claims Assistance Act (VCAA)

A finding of CUE must be based on the record and law that existed 
at the time of the prior adjudication in question.  The VCAA is, 
therefore, not applicable in CUE claims.  See Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Indeed, the 
VCAA does not affect matters on appeal when the issue is limited 
to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 
129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


ORDER

The claim of entitlement to a finding of CUE in the June 2006 
rating action that assigned an initial noncompensable disability 
rating for residuals of a shrapnel injury of the right leg is 
denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


